DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-13, 15-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. US 2009/0177111 in the IDS.
Regarding claims 1, 12 and 23:  Miller discloses a catheter 14 (figure 1) configured to be inserted into a chamber of a heart 16 (figure 1) of a living subject, and including catheter electrodes 12 (figure 1) configured to contact tissue at respective locations within the chamber of the heart (paragraph 0075 “chamber being investigated”); a display 34 (figure 1, paragraph 0042); and processing circuitry 32 (figure 1) configured to receive signals from the catheter (paragraph 0043); ass a respective quality of contact (“degree of contact”, paragraph 0042) of each of the catheter electrodes with the tissue of the heart; and render to the display respective intra-cardiac electrogram traces 210 (figures 3A and 3B; paragraph 0050 describes how the signal from the heart is smoothed) representing electrical activity in the tissue that is sensed by the catheter electrodes at the respective locations, while modifying a visual Also paragraph 0047 discloses that a change in the degree of contact can be shown by line thickness.  Software to perform the method and support the device is disclosed in paragraph 0043.
Regarding claims 2 and 13:  Miller discloses that the processing circuitry is configured to change a brightness (considered to be line thickness, paragraph 0047) of the traces responsive to the quality of contact of the electrodes to the tissue
Regarding claims 4-5 and 15-16:  Miller discloses that the processing circuitry is configured to change a color of the traces responsive to the quality of contact of the electrodes to the tissue (“waveform 210”… “can be varied in color, shape, location, appearance, and the like as described above”, paragraph 0052).  As is described in paragraph 0052 the color of the waveform 210 is changed based on the degree of contact, therefore the traces in the multiple electrode (figure 8) will have multiple colors associated with the degree of contact. 
Regarding claims 6 and 17:  Miller discloses that the processing circuity is configured to modify the visual features of the traces representing electrical activity sensed by catheter electrodes having a quality of contact greater than a predefined threshold (figures 3A-3B, the threshold element 202 and 204; paragraph 0047 and 0052 discuss modifying visual features). 
Regarding claims 7 and 18:  Miller discloses performing a first modification 210 (figures 3A and 3B) of the visual feature of the trace representing electrical activity 
Regarding claims 8 and 19:  Miller discloses the second modification of the visual feature changes with a second time period (time is along the X-axis, figures 3A and 3B).
Regarding claims 10-11 and 21-22:  Miller discloses a body-surface electrodes (“surface electrode pairs”, paragraph 0071) applied to the skin, the processing circuitry measures an indication of impedance between the surface electrodes and the catheter electrodes; computes position coordinates of the catheter electrodes based on impedance (paragraph 0073-74); the quality is further assessed based on the impedance (paragraphs 0071-0074 and 0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US 2009/0177111 in the IDS. 
Regarding claims 3, 9, 14 and 20:  Miller discloses that the processing circuitry alters the line thickness of the traces (paragraph 0047) however Miller does not specifically discloses that the line thickness increases with increased quality in contact.  However, this is a routine matter and one of ordinary skill in the art would most certainly find it obvious to modify the thickness of the line to increase thickness with increased quality and vice-a-versa.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Miller to include that the line thickness increases with quality and decreases with decreased quality in order to maintain a visual representation of increased vs decreased quality.    It is noted that a brighter line is considered to be an increase in thickness while a decrease in thickness is consistent with a dimmer line. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792